                 Case MDL No. 2923 Document 19 Filed 02/05/20 Page 1 of 3



                                UNITED STATES JUDICIAL PANEL
                                             on
                                  MULTIDISTRICT LITIGATION


IN RE: VEROBLUE FARMS USA,
INC., LITIGATION                                                                           MDL No. 2923


                                    ORDER DENYING TRANSFER


        Before the Panel: Respondents1 to subpoenas in the two actions challenging those subpoenas listed
on Schedule A move under 28 U.S.C. § 1407 to centralize this dispute in the Northern District of Illinois.
Plaintiff in the Northern District of Texas action2 in which the subpoenas arose, Veroblue Farms USA, Inc.,
supports centralization in the Northern District of Iowa.

         After considering all arguments of counsel, we conclude that Section 1407 centralization of this
litigation is not necessary. The actions involve nearly identical motions to quash that largely concern
respondents’ interactions with the founders of VeroBlue Farms, a sustainable fish farm in Webster City,
Iowa that was once one of the world’s largest land-based producers of barramundi. VeroBlue alleges in
its Northern District of Texas case that the former founders of VeroBlue and other conspirators3
misappropriated through numerous schemes or otherwise squandered over $90,000,000 in debt or equity
that others had invested in VeroBlue. In particular, VeroBlue alleges that the founders’ paid themselves
inappropriately large salaries, made a series of material misrepresentations about key metrics in the
aquaculture industry (such as feed/fish conversion ratio, mortality, density of fish per tank, water quality
and other metrics used to determine profitability), as well as made multiple false assertions about their
technical abilities to run a sustainable fish farm operation. VeroBlue also alleges that defendants
unsuccessfully (and improperly) sought to have its Northern District of Texas case dismissed via its
Chapter 11 bankruptcy proceedings and that respondents here may have knowledge about that chapter of
defendants’ alleged misconduct. In litigation such as this, where only a few actions are involved, the


   1
    FishDish LLC; Kenneth Lockard; BEECHER FIELD WALKER MORRIS HOFFMAN & JOHNSON, PC;
   HORWOOD MARCUS & BERK CHARTERED; and GOLDSTEIN & MCCLINTOCK LLP.
   2
       VeroBlue Farms USA, Inc. v. Leslie A. Wulf, et al., N.D. Texas, Case No. 19-764.
   3
     The founder defendants include Leslie A. Wulf (former VeroBlue Chief Executive Officer), Bruce
   A. Hall (former VeroBlue Chief Financial Officer), James Rea (former VeroBlue director, officer
   and employee), John E. Rea (also a former VeroBlue director, officer and employee), and Keith
   Drive (a former VerroBlue officer who VeroBlue alleges functioned as a Chief Operating Officer).
   Conspiring defendants include the daughter of one of the founders (Christine Gagne), an investment
   bank (Canaccord Genuity LLC), and a Toronto-based corporate lawyer (Sean Maniaci) who is
   alleged to have served as the founders’ counsel, VeroBlue’s counsel and as an advocate against
   VeroBlue in its bankruptcy proceedings.
                Case MDL No. 2923 Document 19 Filed 02/05/20 Page 2 of 3



                                                     -2-

proponent of centralization bears a heavier burden to demonstrate that centralization is appropriate. See
In re: Transocean Ltd. Sec. Litig. (No. II), 753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). Movants have
failed to carry that burden. They have not persuaded us that creating an MDL is necessary for these two
cases.

        Resolution of these two cases likely will hinge on legal questions (such as issues of privilege, the
temporal scope of discovery in the Northern District of Texas complaint, and whether the doctrine of res
judicata bars the current subpoenas). But common legal questions do not satisfy Section 1407’s
requirement of common factual questions. See, e.g., In re: Envtl. Prot. Agency Pesticide Listing
Confidentiality Litig., 434 F. Supp. 1235, 1236 (J.P.M.L.1977) (denying centralization and noting that “the
predominant, and perhaps only, common aspect in these actions is a legal question of statutory
interpretation”). Although movants seek efficiencies through centralized treatment of their motions to
quash, “[m]erely to avoid [different] federal courts having to decide the same issue is, by itself, usually not
sufficient to justify Section 1407 centralization.” In re: Medi-Cal Reimbursement Rate Reduction Litig.,
652 F. Supp. 2d 1378, 1379 (J.P.M.L. 2009); see also In re: Real Estate Transfer Tax Litig., 895 F. Supp.
2d 1350, 1351 (J.P.M.L. 2012) (same).

        Thus, despite the parties’ agreement that centralization is proper, we are not convinced that
resolution of the present motions to quash will be so time-consuming or that any discovery underlying the
issue of enforcing the subpoenas will be so complex as to justify creating a novel, limited-purpose MDL.
If needed as this litigation progresses, various mechanisms are available to minimize or eliminate the
possibility of duplicative discovery in the absence of an MDL. Here, the parties can agree to proceed in
a single forum; indeed, the seeds of cooperation already are evident – the respondents filed omnibus
motions to quash in both actions and all parties agreed that the litigation should proceed in one court.

       IT IS THEREFORE ORDERED that the motion for Section 1407 centralization of the actions listed
on Schedule A is denied.

                                        PANEL ON MULTIDISTRICT LITIGATION




                                                        Karen K. Caldwell
                                                              Chair

                                        Ellen Segal Huvelle                 R. David Proctor
                                        Catherine D. Perry                  Nathaniel M. Gorton
                                        Matthew F. Kennelly                 David C. Norton
           Case MDL No. 2923 Document 19 Filed 02/05/20 Page 3 of 3



IN RE: VEROBLUE FARMS USA,
INC., LITIGATION                                                      MDL No. 2923


                                           SCHEDULE A

           Northern District of Illinois

     VEROBLUE FARMS USA, INC. v. WULF, ET AL., C.A. No. 1:19-06542

           Northern District of Iowa

     VEROBLUE FARMS USA, INC. v. WULF, ET AL., C.A. No. 3:18-03047
